EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The after-final amendment filed on May 5, 2022 is fully responsive to the Final Office action of March 9, 2022, is considered to prima facie place the application in condition for allowance, and thus has been entered.
New issues, which were not necessitated by applicant’s amendment, have been raised by the Examiner. Additionally, because applicant’s response to the final Office action was filed within 2 months of the Final Office action and is considered to be complete, NO extension of time is necessary for this Examiner’s amendment (see MPEP 706.07(f)II(F)).
Authorization for this examiner’s amendment was given in a communication with       Mr. Brett Bornsen on July 7, 2022.
The application has been amended as follows:

In the Claims
Claim 5, the status identifier has been changed from “(Withdrawn)” to --(Original)--.
Claim 14, the status identifier has been changed from “(Withdrawn)” to --(Original)--.


Claims 1-2 have been rewritten as follows:
--1. (Currently Amended)  A method of operating a trim-tool assembly, the method comprising:
prior to securing a track to a surface of a workpiece, aligning the [[a]] track to an edge of the workpiece using mounted on are configured to modify a position of the track relative to the edge of the workpiece to 
installing a tool cart on the track that includes a process tool that performs a machining process along the process line defined by 
securing the track to the surface of the workpiece; and
after securing the track to the surface of the workpiece, performing the machining process along the process line by translating the tool cart along the track 

2. (Currently Amended) The method of claim 1, wherein:
the process tool comprises a trim saw; and
the machining process comprises using the trim saw to make a cut along the process line.--.


Claim 7 has been rewritten as follows:
--7. (Currently Amended) The method of claim 1, wherein:
the indexing carts are mounted on the track 

Claim 9 has been rewritten as follows:
--9. (Currently Amended) The method of claim 1, wherein:
the variable settings on the indexing carts are configured to modify , that contacts the edge of the workpiece, and a centerline of the track.--.

Claims 10-12 have been rewritten as follows:
--10. (Currently Amended) A trim-tool assembly configured to perform a machining process on a workpiece, the trim-tool assembly comprising:
a track configured to adhere to a surface of the workpiece;
a plurality of indexing carts mounted on 
a base member;
an edge-engaging member movably coupled to the base member; and
an indexing guide extending from the edge-engaging member and configured to contact an edge of the workpiece;
wherein variable settings on the indexing carts are configured to modify a position of the track relative to the edge of the workpiece prior to securing the track to the surface of the workpiece 
a tool cart disposed on the track and comprising a process tool configured to perform the machining process along the process line defined by 

11. (Currently Amended) The trim-tool assembly of claim 10, wherein:
the process tool comprises a trim saw; and
the machining process comprises using the trim saw to make a cut along the process line.

12. (Previously Presented) The trim-tool assembly of claim 10, wherein:
the variable settings on the indexing carts are configured to define a width between the edge of the workpiece and the process line that is different at each of the indexing carts.--.

Claims 17-19 have been rewritten as follows:
17. (Currently Amended) A trim-tool assembly configured to perform a machining process on a workpiece, the trim-tool assembly comprising:
a track;
a plurality of indexing carts mounted 
each indexing cart of the indexing carts comprises:
a base member;
an edge-engaging member movably coupled to the base member; and
an indexing guide extending from the edge-engaging member and configured to contact the edge of the workpiece;
wherein a setting on each of the indexing carts is configured to adjust a distance between a centerline of the track and the edge of the workpiece prior to securing the track to a surface of the workpiece; and
a tool cart movably mounted to the track, the tool cart being translatable 

18. (Currently Amended) The trim-tool assembly of claim 17, wherein:
the process tool comprises a trim saw; and
the machining process comprises using the trim saw to make a cut through the workpiece at the fixed distance from the centerline of the track.

19. (Currently Amended) The trim-tool assembly of claim 17, wherein:
each indexing cart further comprises:
front rollers and back rollers extending from a bottom surface of the base member, and coupled 
wherein the front rollers are separated from the back rollers by a distance defined by a width of the track.--.

Claim 22 has been rewritten as follows:
--22. (Currently Amended) The trim-tool assembly of claim 10, wherein:
each indexing cart further comprises:
front rollers and back rollers extending from a bottom surface of the base member, and coupled 
wherein the front rollers are separated from the back rollers by a distance defined by a width of the track.--.

In the Specification
Paragraph 0020,	line 6, --and-- has been inserted after “disclosure”.
Paragraph 0035,	line 2, “a tool cart” has been changed to --tool cart--.
Paragraph 0045,	line 3, “a centerline” has been changed to --the centerline--.

In the Title
The title has been rewritten as follows:
	--TRACK-ALIGNED PROCESS TOOLS AND PROCESS OF USING--.

Rejoinder
Due to the allowability of independent claims 1, 10, and 17, the withdrawn claims dependent therefrom have been rejoined.
Remarks
The above changes to the claims have been agreed upon for further clarity and/or to correct informalities, and are considered to not alter the scope of the claims.
The above changes to the specification have been agreed upon to correct informalities.
Additionally, the title has been amended to better correspond to the inventions being claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
July 13, 2022